Per Curiam.

When the party who is to furnish the papers has noticed the cause for argument without serving a copy of the papers in due time, the other party may move to strike the cause off the calendar without noticing it himself. But when the cause has not been noticed by the party who is to furnish the papers, the other party must show, in his affidavit for the motion, that he has noticed the cause for argument. When he states that fact, it is not necessary that he should add that the cause is on the calendar." It is enough that it appears upon the calendar at the time the motion is made.
Motion granted.(a)

 See Rules Sup. Court of 1837, No. 48, in connection with 10 Wend. 537, note.